UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of c ontents Your expenses Page 3 Portfolio summary Page 4 Portfolio of investments Page 5 Financial statements Page 10 Financial highlights Page 13 Notes to financial statements Page 14 Board Considerations Disclosure Page 18 More i nformation P age 21 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding your fund expenses As a shareholder of the fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actua l ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on January 1, 2013 with the same investment held until June 30, 2013. Account value Ending value Expenses paid during on 1-1-13 on 6-30-13 period ended 6-30-13 1 Shares $1,000.00 $1,001.20 $0.30 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2013 by $1,000.00, then multiply it by the “expenses paid” from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoin g operating expenses with those of any other fund. It provides an example of the f und’s hypothetical account values and hypothetical expenses based on the fund’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on January 1, 2013, with the same investment held until June 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 1-1-13 on 6-30-13 period ended 6-30-13 1 Shares $1,000.00 $1,024.50 $0.30 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund's annualized expense ratio of 0.06%, for the fund's shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets (48.0% of Net Assets on 6-30-13) Federal Farm Credit Bank 07/02/13 to 04/13/15 0.110 to 0.270% 6.8% American Honda Finance Corp. 11/08/13 to 05/20/14 0.274 to 0.398% 5.0% Credit Suisse 07/25/13 to 05/01/14 0.776 to 5.500% 5.0% Toyota Motor Credit Corp. 08/12/13 to 06/11/14 0.264 to 1.375% 4.8% JPMorgan Chase & Company 09/30/13 to 01/24/14 0.370 to 1.075% 4.8% Deutsche Bank Financial LLC 07/12/13 to 11/29/13 0.540 to 0.620% 4.7% National Rural Utilities Cooperative Finance Corp. 08/09/13 to 04/04/14 0.356 to 4.750% 4.5% General Electric Capital Corp. 09/16/13 to 04/24/14 0.190 to 5.400% 4.4% BASF SE 03/27/14 to 03/28/14 0.300 to 0.304% 4.0% Anheuser-Busch InBev Worldwide, Inc. 08/23/13 to 01/27/14 0.260 to 0.826% 4.0% Sector Composition Financials Diversified Financial Services 30.5% Commercial Banks 21.0% Capital Markets 10.9% Consumer Finance 0.7% U.S. Government Agency Obligations 9.5% Consumer Staples 7.7% Consumer Discretionary 6.3% Materials 4.7% Utilities 3.6% Industrials 2.7% Asset Backed Securities 1.6% Health Care 0.2% Information Technology 0.1% Repurchase Agreement & Other 0.5% Portfolio Composition Commercial Paper 42.6% Corporate Interest-Bearing Obligations 44.4% U.S. Government Agency Obligations 9.5% Asset Backed Securities 1.6% Certificates of Deposit 1.4% Repurchase Agreement & Other 0.5% 1 As a percentage of net assets on 6-30-13. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 4 John Hancock Collateral Investment Trust As of 6-30-13 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Asset Backed Securities 1.6% (Cost $79,277,427) AmeriCredit Automobile Receivables Trust, Series 2013-2, Class A1 04/08/14 0.250 $24,542,269 24,542,269 AmeriCredit Automobile Receivables Trust, Series 2013-3, Class A1 06/09/14 0.250 5,000,000 5,000,000 CNH Equipment Trust, Series 2012-D, Class A1 12/16/13 0.250 8,243,527 8,239,677 Honda Auto Receivables 2013-2 Owner Trust, Series 2013- 2, Class A1 05/16/14 0.240 30,163,793 30,157,760 John Deere Owner Trust 2013, Series 2013-A, Class A1 05/02/14 0.250 11,327,840 11,327,840 Commercial Paper 42.6% (Cost $2,146,247,236) Abbott Laboratories 07/02/13 0.060 4,000,000 3,999,993 Anheuser-Busch InBev Worldwide, Inc. 08/23/13 to 12/19/13 0.260 to 0.284 147,500,000 147,368,656 Bank of Tokyo Mitsubishi UFJ, Ltd. 07/05/13 to 10/21/13 0.122 to 0.360 100,000,000 99,943,333 BASF SE 03/27/14 to 03/28/14 0.300 to 0.304 203,445,000 202,988,066 BMW US Capital, LLC 07/01/13 to 09/09/13 0.071 to 0.120 76,000,000 75,993,933 Cafco LLC 07/19/13 to 07/24/13 0.160 to 0.183 58,000,000 57,993,575 Caisse Centrale Desjardins du Quebec 08/12/13 0.190 25,000,000 24,994,458 Chariot Funding LLC 07/15/13 to 12/18/13 0.120 to 0.270 198,200,000 198,128,536 CPPIB Capital, Inc. 07/15/13 to 07/23/13 0.110 55,000,000 54,996,774 Deutsche Bank Financial LLC 07/12/13 to 11/29/13 0.540 to 0.620 239,000,000 238,807,266 Electricite de France SA 08/07/13 to 01/15/14 0.200 to 0.800 184,090,000 183,623,669 General Electric Capital Corp. 11/18/13 0.190 26,000,000 25,980,789 Govco LLC 07/22/13 to 07/23/13 0.150 123,000,000 122,988,871 Henkel of America, Inc. 08/07/13 0.132 7,000,000 6,999,065 See notes to financial statements 5 John Hancock Collateral Investment Trust As of 6-30-13 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Commercial Paper (continued) JPMorgan Chase & Company 01/02/14 to 01/08/14 0.370 $125,000,000 $124,758,730 Jupiter Securitization Company LLC 07/24/13 to 09/19/13 0.270 75,000,000 74,976,375 Nestle Capital Corp. 08/01/13 to 08/27/13 0.330 29,750,000 29,740,414 Nestle Finance International, Ltd. 08/14/13 0.180 45,100,000 45,090,078 Old Line Funding LLC 09/13/13 to 10/21/13 0.254 to 0.260 75,000,000 74,951,400 Rabobank USA Financial Corp. 07/10/13 0.260 1,882,000 1,881,878 State Street Corp. 07/10/13 0.240 50,000,000 49,997,000 The Coca-Cola Company 12/17/13 0.173 51,877,000 51,835,599 Thunder Bay Funding LLC 08/09/13 to 10/11/13 0.200 to 0.250 68,236,000 68,208,828 Total Capital SA 07/01/13 0.051 to 0.061 150,000,000 150,000,000 Unilever Capital Corp. 07/03/13 0.060 15,000,000 14,999,950 Wal-Mart Stores, Inc. 07/01/13 0.050 15,000,000 15,000,000 Corporate Interest-Bearing Obligations 44.4% (Cost $2,238,452,521) American Honda Finance Corp. (P)(S) 11/08/13 to 05/20/14 0.274 to 0.398 253,400,000 253,361,305 Anheuser-Busch InBev Worldwide, Inc. (P) 01/27/14 0.826 52,005,000 52,158,987 ANZ New Zealand International, Ltd. (P)(S) 12/20/13 1.272 5,000,000 5,023,243 ANZ New Zealand International, Ltd. (S) 07/19/13 6.200 71,503,000 71,692,912 Australia & New Zealand Banking Group, Ltd. (S) 01/10/14 2.125 20,000,000 20,168,000 Bank of Montreal (P) 04/29/14 0.746 6,518,000 6,542,201 Bank of New York Mellon Corp. 01/31/14 1.500 1,175,000 1,182,196 Bank of Tokyo-Mitsubishi UFJ, Ltd. (S) 09/11/13 to 02/24/14 1.600 to 2.250 59,164,000 59,326,665 BHP Billiton Finance USA, Ltd. (P) 02/18/14 0.544 4,500,000 4,508,460 BHP Billiton Finance USA, Ltd. 04/01/14 5.500 13,851,000 14,373,612 See notes to financial statements 6 John Hancock Collateral Investment Trust As of 6-30-13 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) BNP Paribas 07/01/13 0.020 $144,000,000 $144,000,000 Caisse Centrale Desjardins du Quebec (S) 09/16/13 1.700 28,256,000 28,301,210 Canadian Imperial Bank of Commerce (P) 03/21/14 0.285 54,000,000 54,000,000 Canadian Imperial Bank of Commerce 09/13/13 1.450 30,550,000 30,620,326 Caterpillar Financial Services Corp. 12/20/13 to 05/20/14 1.375 to 6.125 50,402,000 51,426,579 Credit Suisse New York (P) 01/14/14 1.237 14,165,000 14,228,048 Credit Suisse New York 01/14/14 to 05/01/14 2.200 to 5.500 196,511,000 201,252,531 Credit Suisse USA, Inc. 08/15/13 to 01/15/14 5.125 to 5.500 10,081,000 10,289,608 EI du Pont de Nemours & Company 07/15/13 5.000 13,192,000 13,211,682 General Electric Capital Corp. (P) 10/25/13 to 04/24/14 0.776 to 1.123 160,483,000 161,194,099 General Electric Capital Corp. 09/16/13 to 01/07/14 1.875 to 5.400 34,801,000 35,102,518 GlaxoSmithKline Capital, Inc. 04/15/14 4.375 6,225,000 6,417,695 IBM Corp. 10/15/13 6.500 3,908,000 3,976,011 John Deere Capital Corp. (P) 07/15/13 to 10/04/13 0.427 to 0.673 34,120,000 34,125,413 JPMorgan Chase & Company (P) 09/30/13 to 01/24/14 1.026 to 1.075 115,857,000 116,295,126 National Australia Bank, Ltd. (P)(S) 11/08/13 0.975 5,000,000 5,011,980 National Australia Bank, Ltd. (S) 12/10/13 to 04/11/14 1.700 to 2.250 17,613,000 17,789,797 National Rural Utilities Cooperative Finance Corp. (P) 08/09/13 to 04/04/14 0.356 to 0.523 205,857,000 206,382,277 National Rural Utilities Cooperative Finance Corp. 11/01/13 to 03/01/14 1.125 to 4.750 17,500,000 17,890,912 Old Line Funding LLC (S) 02/04/14 0.214 50,000,000 50,000,000 State Street Corp. 05/30/14 4.300 2,000,000 2,070,694 The Coca-Cola Company 11/15/13 0.750 27,000,000 27,025,434 Toyota Motor Credit Corp. (P) 02/24/14 to 06/11/14 0.264 to 0.274 225,000,000 224,982,975 See notes to financial statements 7 John Hancock Collateral Investment Trust As of 6-30-13 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) Toyota Motor Credit Corp. 08/12/13 1.375 $16,200,000 $16,219,553 U.S. Bancorp 09/13/13 1.375 $8,591,000 $8,601,326 United Technologies Corp. (P) 12/02/13 0.545 4,200,000 4,204,519 Wells Fargo & Company 09/09/13 0.210 21,000,000 21,002,038 Wells Fargo Bank NA (P) 03/07/14 0.246 72,000,000 72,000,000 Westpac Banking Corp. (P)(S) 11/01/13 to 03/31/14 0.300 to 1.526 38,000,000 38,156,683 Westpac Banking Corp. (P) 12/09/13 1.005 74,220,000 74,448,395 Westpac Banking Corp. 12/09/13 1.850 59,425,000 59,833,903 U.S. Government Agency Obligations 9.5% (Cost $477,396,929) Federal Farm Credit Bank (P) 07/02/13 to 04/13/15 0.110 to 0.270 343,735,000 343,763,264 Federal Home Loan Bank (P) 07/12/13 to 08/18/14 0.140 to 0.290 102,005,000 102,043,111 Federal National Mortgage Association (P) 06/23/14 0.360 31,590,000 31,651,727 Certificate of Deposit 1.4% (Cost $70,000,168) Credit Suisse New York (P) 07/25/13 0.776 25,000,000 25,000,168 Royal Bank of Canada (P) 06/10/14 to 06/24/14 0.290 to 0.303 45,000,000 45,000,000 Par value Value Repurchase Agreement 0.4% (Cost $20,200,000) Repurchase Agreement with State Street Corp. dated 6-28-13 at 0.010% to be repurchased at $20,200,017 on 7-1-13, collateralized by $905,000 Federal National Mortgage Association, 2.230% due 12-6- 22 (valued at $865,406, including interest), $13,605,000 U.S. Treasury Bonds, 5.250% due 2-15-29 (valued at $17,528,015, including interest) and $2,255,000 U.S. Treasury Notes, 0.625% due 8-31-17 (valued at $2,212,719, including interest) 20,200,000 20,200,000 See notes to financial statements 8 John Hancock Collateral Investment Trust As of 6-30-13 (Unaudited) Portfolio of Investments Total investments (Cost $5,031,574,281)† 99.9% Other assets and liabilities, net 0.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $548,831,795 or 10.9% of the fund's net assets as of 6-30-13. † At 6-30-13, the aggregate cost of investment securities for federal income tax purposes was $5,031,574,281. Net unrealized depreciation aggregated $2,316, of which $678,802 related to appreciated investment securities and $681,118 related to depreciated investment securities. See notes to financial statements 9 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — June 30, 2013 (Unaudited) Assets Investments, at value (Cost $5,031,574,281) $5,031,571,965 Cash 73,596 Interest receivable 8,226,721 Other receivables and prepaid expenses 56,377 Total assets Liabilities Distributions payable 1,248,550 Payable to affiliates Chief compliance officer fees 8,710 Transfer agent fees 8,117 Trustees' fees 19,931 Other liabilities and accrued expenses 2,838 Total liabilities Net assets Net assets consist of Paid-in capital $5,038,868,483 Accumulated distributions in excess of net investment income (223,854) Accumulated net realized gain (loss) on investments (1,800) Net unrealized appreciation (depreciation) on investments (2,316) Net assets Net asset value per share Based on 503,508,903 shares of beneficial interest outstanding — unlimited number of shares authorized with no par value $10.01 See notess to financial statements 10 John Hancock Collateral Investment Trust Statement of Operations — For the six month period ended June 30, 2013 (Unaudited) Investment income Interest $7,663,520 Expenses Investment management fees 910,445 Administrative services fees 148,785 Transfer agent fees 49,488 Trustees' fees 57,335 Professional fees 83,449 Custodian fees 208,273 Chief compliance officer fees 17,356 Other 30,269 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on investments — Change in net unrealized appreciation (depreciation) on investments (148,403) Net realized and unrealized depreciation Increase in net assets from operations See notes to financial statements 11 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Six months ended Year ended 6/30/13 12/31/12 (Unaudited) Increase (decrease) in net assets From operations Net investment income $6,158,120 $17,949,209 Net realized gain (loss) — (1,254) Change in net unrealized appreciation (depreciation) (148,403) 296,583 Increase in net assets resulting from operations Distributions to shareholders From net investment income From fund share transactions Total decrease Net assets Beginning of period 5,100,440,248 5,138,931,934 End of period Accumulated distributions in excess of net investment income See notes to financial statements 12 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 6-30-13 1 12-31-12 12-31-11 12-31-10 12-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.01 0.03 0.03 0.03 0.02 Net realized and unrealized gain on investments — — 4 — 4 — 4 0.01 Total from investment operations Less distributions From net investment income (0.01) (0.03) (0.03) (0.03) (0.02) From net realized gain — — — 4 — — Total distributions Net asset value, end of period Total return (%) 5 5 Ratios and supplemental data Net assets, end of period (in millions) $5,039 $5,100 $5,139 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.06 6 0.06 0.05 0.06 0.09 6 Net investment income 0.24 6 0.34 0.27 0.27 0.29 6 Portfolio turnover (%) 7 68 109 91 153 51 1 Six months ended 6-30-13. Unaudited. 2 The inception date is 6-1-09. 3 Based on the average daily shares outstanding. 4 Less than $0.005 per share. 5 Not annualized. 6 Annualized. 7 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the fund. See notes to financial statements 13 John Hancock Collateral Investment Trust Notes to financial statements (Unaudited) Note 1 - Organization John Hancock Collateral Investment Trust (the fund) is a Massachusetts business trust organized on May 19, 2009 . The fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . Most of the current investors in the fund are investment companies advised by affiliates of John Hancock Asset Management, a division of Manulife Asset Management (US) LLC, the f und’s investment advis or (the Advisor). The fund serves primarily as an investment vehicle for cash received as collateral by such affiliated funds for participation in securities lending . The investment objective of the fund is to seek current income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The fund invests only in U . S . dollar denominated securities rated, at the time of investment, within the two highest short-term credit categories and their unrated equivalents. The f und’s net asset value (NAV) varies daily. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
